Citation Nr: 1739510	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-20 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1999.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1. The Veteran does not have a diagnosis of PTSD.

2. The Veteran has a diagnosis of depression for which she is already service connected.


CONCLUSION OF LAW

The criteria for service connection for PTSD has not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Upon receipt of the Veteran's claim, VA issued a VCAA notice in the form of a September 2009 letter which informed the Veteran of the evidence generally needed to support the claims on appeal.  The September 2009 notice included information regarding the assignment of an increased evaluation and effective date; what actions she needed to undertake; and how VA would assist her in developing the claim.  The notice was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in April 2017.  The medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received. All identified and available relevant documentation has been secured and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

Service Connection for PTSD

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran has asserted entitlement to PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

The Board notes that the Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The amended provisions apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or after August 4, 2014. The instant appeal was certified to the Board in February 2017.  Therefore, the updated version of the Schedule for Rating Disabilities is for application in the instant appeal.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304(d) (pertaining to combat Veterans). 

However, if the Veteran did not engage in combat, she can still be service connected for PTSD if a stressor claimed by the Veteran is related to her "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304 (f)(3) (2016). 

For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." Id.

A review of the Veteran's service treatment records does not show a complaint or a diagnosis of PTSD in service.  Upon separation she was clinically evaluated as normal for psychiatry.  See January 1999 Report of Medical Examination.  

In June 1999, the Veteran filed a claim for service connection for depression, along with several other disabilities.  The Veteran did not claim that she had PTSD at that time.  The Veteran underwent a VA examination in July 1999 to evaluate the Veteran for a mental disorder.  The VA examiner diagnosed the Veteran with major depressive disorder with anxiety, and noted that she was on medication to control the symptoms of her depression and anxiety since approximately 1997.  See July 1999 VA examination.  In an April 2000 rating decision, the Veteran was granted service connection for major depressive disorder.  The Veteran is currently rated at 50% disabled due to her service-connected major depressive disorder.

In August 2009, the Veteran filed a claim for service connection for PTSD.  She underwent a VA examination in January 2016.  The VA examiner opined that the Veteran did not meet the diagnostic criteria for a PTSD diagnosis under DSM 5, but diagnosed her with persistent depressive disorder with anxious distress, for which the Veteran is already service connected.  The VA examiner stated that the Veteran did not experience a stressor that is adequate to support a diagnosis of PTSD.  The examiner further opined that the Veteran's claimed stressor was not related to the fear of hostile military or terrorist activity.  The examiner also reported that the Veteran had several non-service related stressors which could be the cause of her depression.

The Veteran also underwent a VA examination in April 2017.  In the report for the April 2017 VA examination, the VA examiner confirmed the Veteran's diagnosis of depression.

The Board notes that the Veteran's VA treatment records indicate that she sought outpatient treatment for PTSD at VA facilities, and that a VA clinician diagnosed her with PTSD in December 2010.  The clinician identified the Veteran's claimed stressor as  seeing "a lot of dead animals, body parts, flesh on the walls, and '[people] killing other [people]', and civilians committing suicide and homicide" when she was deployed to Kuwait in 1992.  Based upon those stressors and the Veteran's reported symptoms, the clinician diagnosed the Veteran with PTSD using the DSM-IV criteria, which is not applicable to this matter.

However, in a March 2010 statement, the Veteran confirms that she did not serve in combat, but that her claimed PTSD was related to her fear of being sent closer to combat and constant fear of injury or death.  The Veteran's DD-214 indicates that she was an automated logistics specialist and received the Southwest Asia Service medal, there is no indication that the Veteran was in combat.  

The Board finds that the December 2010 VA treatment records is of less probative value than the January 2016 and April 2017 medical opinions because it is based upon the criteria set forth in DSM IV, which, as noted above, is not applicable to this matter.  Furthermore, the report is inconsistent with the circumstances of the Veteran's service in that it states that the Veteran's PTSD is partially based on the Veteran witnessing people killing other people and civilians committing homicide and suicide.  This is inconsistent with the Veteran's March 2010 statement that she never served in combat, and that her PTSD was based on her fear of being sent into combat.  Additionally, the Veteran's October 2009 PTSD questionnaire states that the Veteran's claimed PTSD was related to her fear of being sent into combat, and does not mention any of the events identified in the December 2010 medical examination.  A medical opinion based upon an inaccurate factual background has little probative value. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Furthermore, the 2016 examiner reviewed the record, including VA treatment records that noted a diagnosis, but concluded the Veteran did not meet the DSM criteria and provided a detailed reason for the opinion.  

The Board also notes that SSA has determined that the Veteran is disabled in part because she suffers from PTSD.  However, SSA determinations are not binding on VA.  Furthermore, the SSA determination was issued in December 2005, which was over four years before the Veteran's PTSD claim was filed.  see McClain v. Nicholson, 21Vet. App. 319 (2007).

As such, without competent evidence of a diagnosed disorder, service connection for the disorder cannot be awarded. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  The Board does not doubt that the Veteran is sincere in her claim and indeed the record reflects she has a diagnosis of depression and has already been service connected for the diagnosed depression.  As discussed above, however, the preponderance of the evidence does not reflect a diagnosis of PTSD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for PTSD is denied. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


